DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.  
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claims 1 and 10 are objected to because of the following informalities: 
a) on line 10 of claim 1 remove “leu of”.
b) on line 12 of claim 10 remove “leu of”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 1-8, 10-16, 18 and 19 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Ullah (US 20090298514).
	Regarding claim 1, Ullah discloses a computer implemented method, comprising: 
	detecting that a mobile device is within a vicinity of a multimedia access device; 
	[0096] FIGS. 4 and 5 each depict determining a presence and a location of mobile handsets in proximity to a set-top box. Using radio wave distance-mapping methods, the set-top box may determine a distance and a direction of mobile handset 202. The set-top box 204 and/or internet television 208 may determine if the presence and distance of detected mobile handsets 202 can support an assumption that the detected mobile handsets 202 represent individuals 502 within viewing proximity 508 of the television, or viewers 504 outside a viewing proximity 508 of the television 208. This will allow the set-top or the television to determine individuals within viewing proximity of the television by virtue of the presence of their mobile handsets. Individual handsets 202 may be detected uniquely by retrieving the handset DSI 402 and, when available, a GPS/cellular/radio wave triangulation coordinate 404 for the handset. By associating the DSI 402 with a user identification as described in reference to FIG. 2, an identity of the viewers or listeners in detectable proximity to the television 208 may be determined. 
	5identifying a user ID that corresponds to the mobile device; 
	[0096] FIGS. 4 and 5 each depict determining a presence and a location of mobile handsets in proximity to a set-top box. Using radio wave distance-mapping methods, the set-top box may determine a distance and a direction of mobile handset 202. The set-top box 204 and/or internet television 208 may determine if the presence and distance of detected mobile handsets 202 can support an assumption that the detected mobile handsets 202 represent individuals 502 within viewing proximity 508 of the television, or viewers 504 outside a viewing proximity 508 of the television 208. This proximity of the television by virtue of the presence of their mobile handsets. Individual handsets 202 may be detected uniquely by retrieving the handset DSI 402 and, when available, a GPS/cellular/radio wave triangulation coordinate 404 for the handset. By associating the DSI 402 with a user identification as described in reference to FIG. 2, an identity of the viewers or listeners in detectable proximity to the television 208 may be determined. 
	identifying one or more preferences associated with the user ID;
	[0097] The methods and systems herein may facilitate real-time television or other electronic display audience rating/headcount via use of mobile DSI and/or mobile handset internet browser cache. Once it has been established that individuals, by virtue of the presence of their mobile handsets, are viewers in front of a given television or other electronic display, the methods and systems herein may include using the mobile DSIs of the given mobile handsets (and profiles of usage associated therewith, including usage of non-mobile devices) for the purposes of retrieving a real-time, audience ratings/headcount, which pertains to various demographic categories/metrics. This may involve the use of Internet usage profiles associated with the mobile DSI but also may take into consideration usage activity from non-mobile devices. Usage profiles provide a way of tracking of Internet activity which can result in strong assumptions of real-time, viewer-specific demographic data.
	receiving the one or more identified preferences; and 
	[0097] The methods and systems herein may facilitate real-time television or other electronic display audience rating/headcount via use of mobile DSI and/or mobile handset internet browser cache. Once it has been established that individuals, by virtue 
	configuring the multimedia access device, responsive to the detection, based on the one or more identified preferences associated with on the user ID; 
	[0102] User-specific authentication/identification profiles may be based on mobile device or personal device device-specific identifications (DSIs), such as for the purposes of user-specific multi-device internet usage tracking and profiling. User-specific authentication/identification profiles may include a user identity, usage tracking, and the like. Establishing user-specific profiles may involve tracking of activities associated with user names that are linked or tied to the mobile DSI; and linking those usernames to other (non-mobile) DSIs to aggregate user-specific activities regardless of which device(s) the activities take place. One useful purpose for this aggregation of mobile and non-mobile activity tracking is targeted advertising. 
	10wherein the multimedia access device is caused to be configured with a set of media access options selected from a first set of media access options corresponding to a minor child and a second set of media access options corresponding to a non minor user in leu of a default set of media access options and wherein the selected set of media access determines which media content is receivable via use of the multimedia access device.  
	[0135] In FIG. 20, age assumptions 1820 and 1910 of the two viewers may identify a portion 2002 of the content in which the product placement may occur. A first product placement 2004 may be determined based on the first user age assumptions 1810 and online social networking 1812. A second product placement 2008 may be determined based on a second user's social networking 1912 and search activity 1914. 

	Regarding claim 2, Ullah discloses the method of claim 1, wherein the mobile device is communicatively coupled to the multimedia access device, wherein the multimedia access device is configured to identify a mobile ID of the mobile device, and wherein the mobile ID corresponds the user ID of a user of 20the mobile device.  
	[0096] FIGS. 4 and 5 each depict determining a presence and a location of mobile handsets in proximity to a set-top box. Using radio wave distance-mapping methods, the set-top box may determine a distance and a direction of mobile handset 202. The set-top box 204 and/or internet television 208 may determine if the presence and distance of detected mobile handsets 202 can support an assumption that the detected mobile handsets 202 represent individuals 502 within viewing proximity 508 of the television, or viewers 504 outside a viewing proximity 508 of the television 208. This will allow the set-top or the television to determine individuals within viewing proximity of the television by virtue of the presence of their mobile handsets. Individual handsets 
	 [0097] The methods and systems herein may facilitate real-time television or other electronic display audience rating/headcount via use of mobile DSI and/or mobile handset internet browser cache. Once it has been established that individuals, by virtue of the presence of their mobile handsets, are viewers in front of a given television or other electronic display, the methods and systems herein may include using the mobile DSIs of the given mobile handsets (and profiles of usage associated therewith, including usage of non-mobile devices) for the purposes of retrieving a real-time, audience ratings/headcount, which pertains to various demographic categories/metrics. This may involve the use of Internet usage profiles associated with the mobile DSI but also may take into consideration usage activity from non-mobile devices. Usage profiles provide a way of tracking of Internet activity which can result in strong assumptions of real-time, viewer-specific demographic data.

	Regarding claim 3, Ullah discloses the method of claim 1, wherein the detecting comprises: 14 
	ACTIVE 53519112v1detecting that a first mobile device is within the vicinity of the multimedia access device, wherein the first mobile device corresponds to a first user ID;

	[0096] FIGS. 4 and 5 each depict determining a presence and a location of mobile handsets in proximity to a set-top box. Using radio wave distance-mapping methods, the set-top box may determine a distance and a direction of mobile handset 202. The set-top box 204 and/or internet television 208 may determine if the presence and distance of detected mobile handsets 202 can support an assumption that the detected mobile handsets 202 represent individuals 502 within viewing proximity 508 of the television, or viewers 504 outside a viewing proximity 508 of the television 208. This will allow the set-top or the television to determine individuals within viewing proximity of the television by virtue of the presence of their mobile handsets. Individual handsets 202 may be detected uniquely by retrieving the handset DSI 402 and, when available, a GPS/cellular/radio wave triangulation coordinate 404 for the handset. By associating the DSI 402 with a user identification as described in reference to FIG. 2, an identity of the viewers or listeners in detectable proximity to the television 208 may be determined. 
	detecting that a second mobile device is within the vicinity of the multimedia access device, wherein the second mobile device corresponds to a second user ID; and 
	[0096]
	5configuring the multimedia access device, responsive to the detection, based on the first user ID, the second user ID, or both the first and second user IDs.  
	[0097] The methods and systems herein may facilitate real-time television or other electronic display audience rating/headcount via use of mobile DSI and/or mobile handset internet browser cache. Once it has been established that individuals, by virtue 

	Regarding claim 4, Ullah discloses the method of claim 1, wherein configuring the multimedia access device further comprises adjusting visual display settings associated with a use of the multimedia access device. 
	 [0134] FIG. 20 depicts a targeted advertising scenario in which portions of content, such as a movie, television show, video

	Regarding claim 5, Ullah discloses the method of claim 1, wherein configuring the multimedia access device further comprises adjusting audio settings associated with a use of the multimedia access device. 
 	[0142] The presentation devices depicted in FIGS. 21-24 may alternatively be audio only playback devices, such as an internet connected radio, digital music player, and the like. Audio content, including audio advertisements may be targeted to be played for a listener within listening range of the device much like advertisements may 

	Regarding claim 7, Ullah discloses the method of claim 1, wherein the mobile device comprises a remote control device.  
	[0136] The mobile device providing the DSI may be used as an interactive controller, such as a remote control or user input device to interact with the user-specific targeted advertisements.

	Regarding claim 8, Ullah discloses the method of claim 1, wherein detecting that the mobile device is within the vicinity of the multimedia access device comprises receiving a command communication by the multimedia access device from the mobile device.
	 [0136] The mobile device providing the DSI may be used as an interactive controller, such as a remote control or user input device

	Regarding claim 10, Ullah discloses a non-transitory, computer-readable media having stored thereon instructions, the instructions, when executed by a multimedia access device, cause the multimedia access device to perform steps comprising: detecting that a mobile device is within a vicinity of the multimedia access device;
	5identifying a user ID that corresponds to the mobile device; identifying one or more preferences associated with the user ID; 
	[0096] FIGS. 4 and 5 each depict determining a presence and a location of mobile handsets in proximity to a set-top box. Using radio wave distance-mapping methods, the set-top box may determine a distance and a direction of mobile handset 202. The set-top box 204 and/or internet television 208 may determine if the presence and distance of detected mobile handsets 202 can support an assumption that the detected mobile handsets 202 represent individuals 502 within viewing proximity 508 of the television, or viewers 504 outside a viewing proximity 508 of the television 208. This will allow the set-top or the television to determine individuals within viewing proximity of the television by virtue of the presence of their mobile handsets. Individual handsets 202 may be detected uniquely by retrieving the handset DSI 402 and, when available, a GPS/cellular/radio wave triangulation coordinate 404 for the handset. By associating the DSI 402 with a user identification as described in reference to FIG. 2, an identity of the viewers or listeners in detectable proximity to the television 208 may be determined. 
	receiving the one or more identified preferences; and configuring the multimedia access device, responsive to the detection, based on the one or more identified preferences associated with on the user ID; 
	[0097] The methods and systems herein may facilitate real-time television or other electronic display audience rating/headcount via use of mobile DSI and/or mobile handset internet browser cache. Once it has been established that individuals, by virtue 
	10wherein the multimedia access device is caused to be configured with a set of media access options selected from a first set of media access options corresponding to a minor child and a second set of media access options corresponding to a nonminor user in leu of a default set of media access options and wherein the selected set of media access options determines which media content is receivable via use of the multimedia access device.  
	[0102] User-specific authentication/identification profiles may be based on mobile device or personal device device-specific identifications (DSIs), such as for the purposes of user-specific multi-device internet usage tracking and profiling. User-specific authentication/identification profiles may include a user identity, usage tracking, and the like. Establishing user-specific profiles may involve tracking of activities associated with user names that are linked or tied to the mobile DSI; and linking those usernames to other (non-mobile) DSIs to aggregate user-specific activities regardless of 
	[0135] In FIG. 20, age assumptions 1820 and 1910 of the two viewers may identify a portion 2002 of the content in which the product placement may occur. A first product placement 2004 may be determined based on the first user age assumptions 1810 and online social networking 1812. A second product placement 2008 may be determined based on a second user's social networking 1912 and search activity 1914. 

	Regarding claim 11, Ullah discloses the non-transitory, computer-readable media of claim 10, wherein the instructions, when executed by the multimedia access device, cause the multimedia access device to identify a mobile ID of the mobile device and wherein the mobile ID corresponds the user ID of a user of the mobile device.  
	[0096] FIGS. 4 and 5 each depict determining a presence and a location of mobile handsets in proximity to a set-top box. Using radio wave distance-mapping methods, the set-top box may determine a distance and a direction of mobile handset 202. The set-top box 204 and/or internet television 208 may determine if the presence and distance of detected mobile handsets 202 can support an assumption that the detected mobile handsets 202 represent individuals 502 within viewing proximity 508 of the television, or viewers 504 outside a viewing proximity 508 of the television 208. This will allow the set-top or the television to determine individuals within viewing proximity of the television by virtue of the presence of their mobile handsets. Individual handsets 202 may be detected uniquely by retrieving the handset DSI 402 and, when available, a 
 [0097] The methods and systems herein may facilitate real-time television or other electronic display audience rating/headcount via use of mobile DSI and/or mobile handset internet browser cache. Once it has been established that individuals, by virtue of the presence of their mobile handsets, are viewers in front of a given television or other electronic display, the methods and systems herein may include using the mobile DSIs of the given mobile handsets (and profiles of usage associated therewith, including usage of non-mobile devices) for the purposes of retrieving a real-time, audience ratings/headcount, which pertains to various demographic categories/metrics. This may involve the use of Internet usage profiles associated with the mobile DSI but also may take into consideration usage activity from non-mobile devices. Usage profiles provide a way of tracking of Internet activity which can result in strong assumptions of real-time, viewer-specific demographic data.

	Regarding claim 12, Ullah discloses the non-transitory, computer-readable media of claim 10, wherein the instructions, when executed by the multimedia access device, cause the multimedia access device to: 16 
	ACTIVE 53519112v1detect that a first mobile device is within the vicinity of the multimedia access device, wherein the first mobile device corresponds to a first user ID;
	0096] FIGS. 4 and 5 each depict determining a presence and a location of mobile handsets in proximity to a set-top box. Using radio wave distance-mapping methods, mobile handsets 202 can support an assumption that the detected mobile handsets 202 represent individuals 502 within viewing proximity 508 of the television, or viewers 504 outside a viewing proximity 508 of the television 208. This will allow the set-top or the television to determine individuals within viewing proximity of the television by virtue of the presence of their mobile handsets. Individual handsets 202 may be detected uniquely by retrieving the handset DSI 402 and, when available, a GPS/cellular/radio wave triangulation coordinate 404 for the handset. By associating the DSI 402 with a user identification as described in reference to FIG. 2, an identity of the viewers or listeners in detectable proximity to the television 208 may be determined. 
	detect that a second mobile device is within the vicinity of the multimedia access device, wherein the second mobile device corresponds to a second user ID; and 
	[0096] detect that a first mobile device is within the vicinity of the multimedia access device, wherein the first mobile device corresponds to a first user ID;
0096] FIGS. 4 and 5 each depict determining a presence and a location of mobile handsets in proximity to a set-top box. Using radio wave distance-mapping methods, the set-top box may determine a distance and a direction of mobile handset 202. The set-top box 204 and/or internet television 208 may determine if the presence and distance of detected mobile handsets 202 can support an assumption that the detected mobile handsets 202 represent individuals 502 within viewing proximity 508 of the television, or viewers 504 outside a viewing proximity 508 of the television 208. This will proximity of the television by virtue of the presence of their mobile handsets. Individual handsets 202 may be detected uniquely by retrieving the handset DSI 402 and, when available, a GPS/cellular/radio wave triangulation coordinate 404 for the handset. By associating the DSI 402 with a user identification as described in reference to FIG. 2, an identity of the viewers or listeners in detectable proximity to the television 208 may be determined. 
	5configure the multimedia access device, responsive to the detection, based on the first user ID, the second user ID, or both the first and second user IDs.  
[0097] The methods and systems herein may facilitate real-time television or other electronic display audience rating/headcount via use of mobile DSI and/or mobile handset internet browser cache. Once it has been established that individuals, by virtue of the presence of their mobile handsets, are viewers in front of a given television or other electronic display, the methods and systems herein may include using the mobile DSIs of the given mobile handsets (and profiles of usage associated therewith, including usage of non-mobile devices) for the purposes of retrieving a real-time, audience ratings/headcount, which pertains to various demographic categories/metrics. This may involve the use of Internet usage profiles associated with the mobile DSI but also may take into consideration usage activity from non-mobile devices. Usage profiles provide a way of tracking of Internet activity which can result in strong assumptions of real-time, viewer-specific demographic data.

	Regarding claim 13, Ullah discloses the non-transitory, computer-readable media of claim 10, wherein configuring the multimedia access device further comprises adjusting visual display settings associated with a 10use of the multimedia access device. 
  	[0134] FIG. 20 depicts a targeted advertising scenario in which portions of content, such as a movie, television show, video

		Regarding claim 14, Ullah discloses the non-transitory, computer-readable media of claim 10, wherein configuring the multimedia access device further comprises adjusting audio settings associated with a use of the multimedia access device.  
	 [0142] The presentation devices depicted in FIGS. 21-24 may alternatively be audio only playback devices, such as an internet connected radio, digital music player, and the like. Audio content, including audio advertisements may be targeted to be played for a listener within listening range of the device much like advertisements may be targeted to a viewer in appropriate proximity to the presentation devices of FIGS. 21-24. An appropriate proximity may partially be determined by the content being displayed to the presentation device which may further be determined by the capabilities of the internet-enabled device. Interactive targeted audio advertisements may be played and interacted with through the user's mobile handset by providing interactive signals such as an announcement to press a button on the handset. 

	Regarding claim 15, Ullah discloses the non-transitory, computer-readable media of claim 10, wherein the mobile device comprises a remote control device.  


	Regarding claim 16, Ullah discloses the non-transitory, computer-readable media of claim 10, wherein the instructions, when 20executed by the multimedia access device, cause the multimedia access device to detect that the mobile device is within the vicinity of the multimedia access device in response to receiving a command communication from the mobile device.  
	0096] FIGS. 4 and 5 each depict determining a presence and a location of mobile handsets in proximity to a set-top box. Using radio wave distance-mapping methods, the set-top box may determine a distance and a direction of mobile handset 202. The set-top box 204 and/or internet television 208 may determine if the presence and distance of detected mobile handsets 202 can support an assumption that the detected mobile handsets 202 represent individuals 502 within viewing proximity 508 of the television, or viewers 504 outside a viewing proximity 508 of the television 208. This will allow the set-top or the television to determine individuals within viewing proximity of the television by virtue of the presence of their mobile handsets. Individual handsets 202 may be detected uniquely by retrieving the handset DSI 402 and, when available, a GPS/cellular/radio wave triangulation coordinate 404 for the handset. By associating the DSI 402 with a user identification as described in reference to FIG. 2, an identity of the viewers or listeners in detectable proximity to the television 208 may be determined. 

	Regarding claim 18, Ullah discloses the non-transitory, computer-readable media of claim 10, wherein the multimedia access 5device comprises a set-top box. 
	Fig. 5 for set-top box 2  and [01090]
 
	Regarding claim 19, Ullah discloses the non-transitory, computer-readable media of claim 10, wherein the multimedia access device comprises a television.  
	Fig. 5 for television 208

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


A.	Claims 9, 17 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bahn et al. (US 2003/0066075) (Bahn) in view of Kondo et al. (US 20080186411) (Kondo) and further  in view of Ryan et al. (US 2003/0084456) (Ryan).
	20 Regarding claim 9, Ullah fails to disclose the   method of claim 1, wherein the mobile device uses an infrared communications protocol to communicate with the multimedia access device.  
	in the same field of endeavor, Bahn discloses the mobile device uses an infrared communications protocol to communicate with the multimedia access device.  
	Figs. 2 and 3 and [0029] for the transmitter 210 of regular remote control 204 and the receiver 212 of STB 102 may comprise, for example, infrared or radio frequency communication devices.
Therefore, it would have been obvious to one ordinary skill in the art at the time the invention was made to incorporate the method/system for transmitting control signals from remote controllers to a particular electronic device using infra-red signals as disclosed by Bahn to the system/ method of transmitting the command code by mobile to the STB as by disclosed Ullah for purpose of transmitting a command and the remote controller ID from a remote controller to a receiving device.

	Regarding claim 17, Ullah fails to disclose the   non-transitory, computer-readable media of claim 10, wherein the mobile device uses an infrared communications protocol to communicate with the multimedia access device.  
	in the same field of endeavor, Bahn discloses wherein the mobile device uses an infrared communications protocol to communicate with the multimedia access device.  
	Figs. 2 and 3 and [0029] for the transmitter 210 of regular remote control 204 and the receiver 212 of STB 102 may comprise, for example, infrared or radio frequency communication devices.


	Regarding claim 20, Ullah discloses the non-transitory, computer-readable media of claim 10, wherein the selected set of media access options comprises an electronic program guide.
	in the same field of endeavor, Bahn discloses wherein the selected set of media access options comprises an electronic program guide.
([0046] and [0047] and Figs. 4, 8 for FIG. 8 is an illustration of a television displaying a screen from a child-oriented electronic program guide (EPG) which is activated by manipulating child- friendly control 602 and FIG. 4 is an illustration of the regular EPG screen 402 which is activated by manipulating the regular remote control 204).
Therefore, it would have been obvious to one ordinary skill in the art at the time the invention was made to incorporate the method/system for transmitting a certain EPG a particular electronic device as disclosed by Bahn to the system/ method of transmitting the targeted advertisement to the STB as by disclosed Ullah for purpose of providing the users with EPG based on the USER ID.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIRA MONSHI whose telephone number is (571)272-0995.  The examiner can normally be reached on 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Miller can be reached on 5712727353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.